MEMORANDUM **
Joseph R. Giannini appeals pro se from the district court’s judgment affirming the bankruptcy court’s exception to its discharge order. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s decision on an appeal from a bankruptcy court. Suncrest Healthcare Ctr. LLC v. Omega Healthcare Investors, Inc. (In re Raintree Healthcare Corp.), 431 F.3d 685, 687 (9th Cir.2005). We affirm.
The district court properly affirmed the bankruptcy court’s order because the appellee’s release of lien did not qualify as a satisfaction of judgment. See Cal. Civ. Proc. § 724.060(a) (setting forth specific requirements for the form and content of a satisfaction of judgment); see also Lowenschuss v. Selnick (In re Lowenschuss), 170 F.3d 923, 930-931 (9th Cir.1999) (stating that where a bankruptcy court fails to make findings of fact with regard to a legal document the district court may interpret that document as a matter of law). Giannini’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.